                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           HUMBERTO MARTINEZ, et al.,
                                  10                                                       Case No. 17-cv-04246-RS
                                                        Plaintiffs,
                                  11
                                                  v.                                       ORDER GRANTING MOTION TO
                                  12                                                       STAY AND DENYING MOTION TO
Northern District of California
 United States District Court




                                           CITY OF PITTSBURG, et al.,                      CERTIFY APPEAL AS FRIVOLOUS
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16           This action arises from the death of Humberto Martinez during an arrest by the City of

                                  17   Pittsburg Police Department (“PPD”). Martinez’s family members subsequently filed suit, both

                                  18   individually and on behalf of the decedent, against the City of Pittsburg; Chief of Police Brian

                                  19   Addington, in both his individual and official capacities; several PPD officers;1 and Does 1-10

                                  20   (collectively, the “Pittsburg Defendants” or “Defendants”). The complaint alleges violations of the

                                  21   First, Fourth, and Fourteenth Amendments and advances state law claims for negligence, battery,

                                  22   and violation of the Bane Act, Cal. Civ. Code § 52.1.

                                  23           On March 8, 2019, the Pittsburg Defendants’ motion for summary judgment was granted

                                  24   with respect to the First and Fourteenth Amendment theories for relief. The summary judgement

                                  25   motion was denied with respect to Plaintiffs’ state law claims and their Fourth Amendment claim

                                  26

                                  27   1
                                        The defendant officers are Patrick Berhan, Jonathan Elmore, Willie Glasper, Ernesto Mejia,
                                  28   Gabriel Palma, and Jason Waite.
                                   1   for excessive use of force. Defendants timely filed a Notice of Appeal challenging the denial of

                                   2   qualified immunity with respect to the six defendant officers’ alleged use of excessive force.

                                   3   Plaintiffs now move to certify that appeal as frivolous so that all claims may proceed to trial.

                                   4   Defendants oppose this motion and seek to stay the entire proceeding pending appellate review of

                                   5   the denial of qualified immunity. For the reasons set forth below, the motion to stay is granted and

                                   6   the motion to certify the appeal as frivolous is denied.

                                   7                                           II. BACKGROUND

                                   8          The factual background of this case is set forth in the Order Granting in Part and Denying

                                   9   in Part Defendants’ Motion for Summary Judgment, issued on March 8, 2019, and need not be

                                  10   revisited here.

                                  11                                            III. DISCUSSION

                                  12          A. Motion to Certify Qualified Immunity Appeal as Frivolous
Northern District of California
 United States District Court




                                  13          In general, a district court’s denial of qualified immunity is immediately appealable.

                                  14   Mitchell v. Forsyth, 472 U.S. 511, 528 (1985). Such an appeal normally “divests the district court

                                  15   of jurisdiction to proceed with trial” on the issues involved in the appeal. Chuman v. Wright, 960

                                  16   F.2d 104, 105 (9th Cir. 1992). Under appropriate circumstances, however, a district court may

                                  17   certify an appeal as frivolous and proceed to trial. Padgett v. Wright, 587 F.3d 983, 985 (9th Cir.

                                  18   2009) (per curiam). A “frivolous qualified immunity claim is one that is unfounded, ‘so baseless

                                  19   that it does not invoke appellate jurisdiction.’” Marks v. Clarke, 102 F.3d 1012, 1017 n.8 (9th Cir.

                                  20   1996) (quoting Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir. 1989)).

                                  21          Plaintiffs advance three arguments why Defendants’ appeal should be certified as

                                  22   frivolous: (1) because a municipality such as the City of Pittsburg can never benefit from qualified

                                  23   immunity, (2) because the defendant officers’ appeal rests upon disputed issues of fact, and (3)

                                  24   because there can be no reasonable dispute that the defendant officers violated clearly established

                                  25   law. The first argument is easily dispatched. The Defendants’ Notice of Appeal clearly states that

                                  26   the basis of the appeal is denial of qualified immunity for the six defendant police officers—not

                                  27   the City of Pittsburg. Therefore, the fact that a municipality cannot receive qualified immunity is

                                  28
                                                                                                                  CASE NO. 17-cv-04246-RS
                                                                                         2
                                   1   irrelevant. Plaintiffs’ second argument is similarly unavailing. The Pittsburg Defendants challenge

                                   2   whether, viewing the evidence in the light most favorable to Plaintiffs, the officers’ conduct

                                   3   violated clearly established law. The mere presence of disputed facts—without more—does not

                                   4   render such an appeal frivolous. See Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 945 (9th

                                   5   Cir. 2017); Ames v. King Cty., 846 F.3d 340, 347 (9th Cir. 2017).

                                   6          Plaintiffs third argument fails as well. While the issue of qualified immunity does not

                                   7   present a particularly close question in this case, Defendants’ arguments cannot be fairly described

                                   8   as “baseless” or wholly without merit. Marks, 102 F.3d at 1017. Defendants intend to challenge

                                   9   the treatment of all six officers as integral participants, arguing that each officer was entitled to a

                                  10   separate qualified immunity analysis. They candidly admit, however, that the strength of each

                                  11   defendant officers’ qualified immunity defense varies depending on each officer’s degree of

                                  12   involvement in the struggle. Although it appears unlikely Defendants will prevail on appeal, their
Northern District of California
 United States District Court




                                  13   legal arguments are substantial enough to justify interlocutory review. Accordingly, the motion to

                                  14   certify Defendants’ appeal as frivolous is denied. Plaintiffs’ fourth amendment claim against the

                                  15   six defendant officers is therefore automatically stayed pending interlocutory review. The question

                                  16   whether to stay the remaining claims in this action, however, requires a separate analysis.

                                  17          B. Motion to Stay

                                  18          As previously discussed, the Pittsburg Defendants seek to stay all claims in this action, not

                                  19   just those that are currently on appeal. The power to stay is “incidental to the power inherent in

                                  20   every court to control the disposition of the cases on its docket.” Mann v. City of Sacramento, Civ.

                                  21   No. 17-1201, 2018 U.S. Dist. LEXIS 9077, at *1-2 ( E.D. Cal. 2018) (quoting Landis v. N. Am.

                                  22   Co., 299 U.S. 248, 254 (1936). Moreover, the decision whether to grant a stay is “an exercise of

                                  23   judicial discretion,” and depends “upon the circumstances of the particular case.” Nken v. Holder,

                                  24   556 U.S. 418, 433 (2009) (quotation omitted). In determining whether to stay a pending

                                  25   proceeding, courts weigh all relevant “competing interests.” Lockyer v. Mirant Corp., 398 F.3d

                                  26   1098, 1110 (9th Cir. 2005). Among these interests are “the possible damage which may result

                                  27   from the granting of a stay, the hardship or inequity which a party may suffer in being required to

                                  28
                                                                                                                     CASE NO. 17-cv-04246-RS
                                                                                           3
                                   1   go forward, and the orderly course of justice measured in terms of the simplifying or complicating

                                   2   of issues, proof, and questions of law which could be expected to result from a stay.” Id.

                                   3           The circumstances of this action favor a stay of all claims, not only those pending before

                                   4   the Ninth Circuit. Declining to stay this action would mean that the six defendant officers would

                                   5   likely have to defend two separate trials related to the exact same conduct. This would clearly

                                   6   prejudice the defendant officers and result in a tremendous waste of judicial resources.

                                   7   Furthermore, given the substantial overlap between the claims in this action, proceeding with two

                                   8   separate trials could result in conflicting jury verdicts. While it is true that staying this case will

                                   9   delay to some extent the resolution of Plaintiffs’ claims, this interest is ultimately outweighed by

                                  10   the likely waste of judicial resources and prejudice to Defendants of trying these highly

                                  11   interrelated claims separately. Therefore, as an exercise of discretion, the motion to stay is hereby

                                  12   granted.
Northern District of California
 United States District Court




                                  13                                             IV. CONCLUSION

                                  14           For the reasons discussed above, this action is hereby stayed pending appellate review of

                                  15   the denial of qualified immunity. The parties shall submit joint status updates every six months for

                                  16   the duration of the appeal and shall submit an additional update within 10 days of the Ninth

                                  17   Circuit’s resolution of this matter.

                                  18

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: April 4, 2019

                                  22

                                  23                                                      ______________________________________
                                                                                          RICHARD SEEBORG
                                  24                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                                                      CASE NO. 17-cv-04246-RS
                                                                                           4
